— Order, Supreme Court, Bronx County (Patricia Anne Williams, J.), entered on or about August 9, 2012, which dismissed a misdemeanor information in furtherance of justice, unanimously affirmed.
The court properly exercised its discretion in dismissing the information in furtherance of justice. Contrary to the People’s assertions, the court fully considered all of the relevant factors set forth in CPL 170.40, and reached an individualized decision (see People v Rickert, 58 NY2d 122, 126 [1983]; People v Rivera, 108 AD3d 452 [1st Dept 2013]). Concur — Tom, J.P, Mazzarelli, Freedman, Richter and Feinman, JJ.